DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, the prior art of record does not teach nor suggest in the claimed combination a magnetic force control device comprising: 2a first pole piece having a first interaction surface; 3a second pole piece having a second interaction surface and extending from the 4second interaction surface in a holding direction of a holding object; 5a third pole piece connected to the second pole piece; 6a coil wound around at least one of the second pole piece and the third pole piece; 7a stationary magnet fixed between the first pole piece and the second pole piece; aand 9a rotary magnet disposed between the first pole piece and the third pole piece and 10configured to be rotatable by controlling a current flowing through the coil, 11wherein the third pole piece extends in a horizontal direction orthogonal to the 12holding direction and is configured to receive the rotary magnet together with the first pole piece, 13and 14wherein, as the rotary magnet rotates, the rotary magnet and the stationary magnet 15form a closed magnetic loop or form a magnetic flow that diverges through the first interaction surface and the 17second interaction surface.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 03/08/2022, with respect to currently amended claims 1-7 have been fully considered and are persuasive.  The previous rejection(s) of amended claims 1-7 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837